PER CURIAM.
Randy Miller (Miller) appeals his conviction and sentence for robbery with a firearm, committed on August 19, 1995, in Escambia County. The trial judge sentenced Miller to prison for two hundred months, including three mandatory years, followed by probation for five years. We affirm without discussion Miller’s judgment of guilt.
We also affirm Miller’s sentence, with the exception of that portion of the sentence and probation order requiring Miller to “maintain full-time gainful employment.” It is error to require a probationer to maintain full-time employment. Evans v. State, 608 So.2d 90 (Fla. 1st DCA 1992). The trial court on remand may modify this provision to require Miller to “maintain or actively seek gainful employment.” Id. at 91.
We accordingly affirm Miller’s judgment and sentence, except for that portion of the order of probation that contravenes Evans. We remand for correction in this regard consistent with Evans. AFFIRMED in part and REVERSED in part.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.